Mr. Justice Smith delivered the opinion of the court. This action was brought before a justice of the peace for damages sustained by the plaintiff, appellee, by reason of the negligence of the servants of the defendant, appellant, in unloading a machine belonging to appellee from a wagon into a freight depot of appellant. On appeal to the Circuit Court a jury was waived, and the cause was tried before the court, resulting in a finding and judgment in favor of the plaintiff for $83.68, to reverse which this appeal is prosecuted. Uo propositions to be held as law were submitted to the court. The case seems to have been tried without much regard to the rules of evidence, and we find no assignment of error on the rulings of the court on evidence. In our opinion the evidence tends to show that when goods were delivered to the defendant at its freight depot the servants of the defendant assisted the driver of the wagon in unloading the same into the depot of the defendant. The plaintiff sent a machine to the defendant’s depot weighing from 700 to 1200 pounds to be shipped over the defendant’s road. The machine was sent to defendant’s depot in an express wagon capable of carrying 4000 pounds. The wagon with the machine in it was backed up to defendant’s freight house, and the servants of the defendant, in endeavoring to pry up one side of the machine for the purpose of putting under it rollers in order to roll the machine off the wagon, tipped over the machine and it fell out of the wagon to the ground and was broken. The driver was standing in the front end of the wagon in his proper place ready to assist in pushing the machine off the wagon after the rollers had been placed under it. The evidence, we think, sustains the action and the right to recover against the defendant for the damages occasioned to the machine by the careless and improper handling by the defendant’s servants. The amount of damages found by the court, $83.68, is not excessive. The judgment is therefore affirmed. Affirmed,